NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIAN JUN XIE,                                   No.    17-71933

                Petitioner,                     Agency No. A205-323-455

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Jian Jun Xie, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.

      In his opening brief, Xie fails to raise, and therefore has waived, any


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenge to the BIA’s grounds for summarily dismissing his appeal under 8 C.F.R.

§ 1003.1(d)(2)(i)(A) and (E). See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th

Cir. 2011) (issues not raised in an opening brief are waived).

      We do not reach Xie’s opening brief contentions because our review is

limited to the BIA’s order. See Hernandez-Cruz v. Holder, 651 F.3d 1094, 1109

(9th Cir. 2011) (review is limited to the actual grounds relied upon by the BIA).

      PETITION FOR REVIEW DENIED.




                                          2                                  17-71933